Citation Nr: 1456791	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected surgical scars--mid-sternum, distal medial left thigh, and proximal medial left thigh.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

REMAND

The Veteran had active service from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing conducted before the undersigned in July 2014.  

In the December 2010 rating decision, the RO granted service connection for the Veteran's surgical scars, which were found to be related to the Veteran's service-connected ischemic heart disease, and the coronary artery bypass graft (CABG) and pacemaker placement procedures he underwent as a result of his cardiac condition.  During a December 2010 VA examination, the VA examiner noted that the scars associated with these surgical procedures included a scar on the mid-sternal region on the anterior trunk, and two scars on the left lower extremity--one located on the distal medial left thigh, and the other on the proximal medial left thigh.  

At a September 2013 VA examination, the VA examiner noted that the two scars on the left lower extremity were probable endo-vein harvest sites, and described these scars as minimally visible, superficial, and not inflamed.  The examiner further noted that both scars measured 1.5 centimeters (cm) in length and 0.25 cm in width.  When evaluating the scars on the anterior trunk, the examiner noted that the Veteran had one scar on the left infraclavicular region, and another scar on the midline sternum, and described these scars as superficial, and neither fixed nor inflamed.  The first scar measured 5 cm in length and 0.2 cm in width, and the second scar measured 17 cm in length and 1 cm in width.  According to the Veteran, the scars on the left lower extremity were asymptomatic, but the pacer scar was sensitive to certain left arm motion, such as lifting and reaching above the head.  The Veteran noted that the sternotomy scar was not painful to palpation or position changes, but did describe a deep pain below the scar associated with weather changes.  According to the Veteran, exposure to cold temperatures served to increase his symptoms, and warm weather helped improve his symptoms.  When asked whether any of the scars of the trunk or extremities were unstable, with frequent loss of covering of skin over the scar, the examiner marked that they were not, and further noted that none of the scars was shown to be unstable or painful.  

During his hearing, the Veteran reported experiencing pain associated with the scar on his mid-sternal region, and described the pain as deep in nature, and stemming from the muscular and/or bone region underlying the scar.  According to the Veteran, one of his physicians attributed the pain to deep scar tissue that may involve "tendons or muscles tied up in there somehow."  The Veteran further testified that the pain surfaces during extreme weather changes, and is brought about whenever he travels from an area high in humidity to an area that is cold in temperature.  The Veteran reported having pain and limited movement on his left side, and noted a pulling sensation in his muscles when turning to the left.  The Veteran also stated that he had limited movement when turning his head to the left.  According to the Veteran, the pain is aching in nature, and cold weather, as well as areas with extreme air conditioning, serve to precipitate and worsen this aching sensation.  See July 2014 Hearing Transcript, pp. 3-4.  When asked again whether pressing against the scar on the mid-sternal region causes any pain, the Veteran testified that it did not, but again attributed the aching sensation to the muscular and/or bone region underlying the scar.  See Hearing Transcript, p. 10.  According to the Veteran, this sensation has worsened as time has passed.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Although the Veteran was most recently afforded a VA examination in connection with his scars in September 2013, based on his assertions it appears as though muscular and orthopedic manifestations may be associated with the mid-sternal scar, which manifestations were not addressed or discussed during the September 2013 VA examination.  

In light of these assertions, and given that the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the agency of original jurisdiction (AOJ) must afford the Veteran another VA examination to determine the current severity of his service-connected scars, and to determine whether he has any muscular and/or orthopedic manifestations associated with these scars.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his scars.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Then, once any pertinent records have been obtained and associated with the Veteran's claims file, schedule the Veteran for a VA examination to determine the extent of the service-connected scars status-post CABG and pacemaker placement, to include the scars on the midline sternum, the left infraclavicular region, and the scars on the proximal medial left thigh and distal medial left thigh.  The claims folder, a copy of this remand, as well as all records on Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner is asked to furnish an opinion with respect to the following questions:

a. The examiner should examine the Veteran's anterior trunk and left lower extremity and describe the manifestations of all scar(s), to include a measurement of the length and width of the scar(s); and whether the scar(s) is/are poorly nourished, has/have repeated ulceration, is deep or superficial (a deep scar is one associated with underlying soft tissue damage), is unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar), is tender or painful on examination, or causes limitation of motion of any body part.  Any underlying neurologic impairment should be identified and described in detail.  A complete rationale for all opinions expressed must be provided.  

In addition, the examiner should specifically comment on the impact of the Veteran's scar(s) on his industrial activities, including his ability to obtain and to maintain employment.  

b. The examiner should identify each underlying muscle group adversely affected by any of the surgical scars status post CABG and pacemaker placement.  Specifically, the examiner must comment upon the nature, extent, and current degree of impairment manifested by such muscle damage associated with the mid-sternal scar and infraclavicular scar, status post CABG and pacemaker placement. 

With regard to any damage identified, the examiner should comment on the degree of injury involved and any functional impairment that results.  In particular, the examiner must comment on whether the disability associated with any affected muscles would be considered slight, moderate, moderately severe, or severe as these terms are defined by 38 C.F.R. § 4.56.  The examiner should also comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  The examiner should describe in detail the rationale for the assigned degree of severity.  The effect of any muscle damage on left arm and shoulder function should be described in detail.  In addition, the examiner should specifically comment on the impact of the Veteran's service-connected surgical scars on his industrial activities, including his ability to obtain and to maintain substantially gainful employment.  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case should include references to the criteria for any muscle group found to be affected.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

